DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 45, 47-54 in the reply filed on 2/25/22 is acknowledged.  The traversal is on the ground(s) that the linking technical feature is not taught, but the linking technical feature was at least known as demonstrated by the rejection below. Furthermore, the species election requires different search queries that would prolong prosecution as the 2 embodiments are mutually exclusive and have not been demonstrated to be obvious variants. They also do not have a common design as previously stated their design is mutually exclusive. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 46, 84-89 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/25/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 45 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiSimone (US 2006/0082028).
As to claim 45, DiSimone teaches A plate defining at least a portion of a molding cavity for use in a mold assembly, said plate comprising: - a base block (30, 33, 34) [0051-0056, 0063, Fig 3]; - a mold cavity block (40, 42, 44) connected to said base block [0053, 0055, 0063, 0072, Fig 3]; a first quick connection device (key slot 65, 66) on said base block operable to selectively connect to and disconnect from a second quick connection device (either of keys 68) on a services block (120 and 70) phrased as a manifold [0053, 0055, Fig 3]; wherein in operation of said mold assembly, said base block is connected to said services block by operation of said first and second quick connection devices [0053, 0055, 0063, 0072, Fig 3].
As to claim 53, DiSimone teaches a handling coupler (140) projecting from an exterior surface of said plate for engagement by a handling device (the unmarked line hook) to remove said plate from a platen [Fig 3-5].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47 and 54 is rejected under 35 U.S.C. 103 as being unpatentable over DiSimone (US 2006/0082028) in view of Cyriax (US 4500274).
As to claim 47, DiSimone does not explicitly state said base block and said mold cavity block are formed as a unitary body.
Cyriax teaches a method of injection molding wherein mold plates are rapidly changed [Abstract] wherein the mold cavity block (4) is integral with the base block (6 or 5) or made of several parts [Fig 1, col 7 line 10-25]. In other words, making the base and mold cavity blocks separable or integral are art recognized equivalents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of DiSimone and simply substituted the separable mold cavity block and base block, as suggested by Cyriax, as both had demonstrated success as rapid changing plates. Moreover, substituting an art recognized equivalent for another, in this case a build platform for a base layer, is generally recognized to be obvious, see MPEP 2144.06 II. Further still, making something integral is generally recognized to be obvious, see MPEP 2144.04. 
As to claim 54, DiSimone teaches an eye (unmarked next to 140) [Fig 3-5], but does not necessarily comprise a handling coupler comprising a handling quick connection mechanism.
Cyriax teaches a method of injection molding wherein mold plates are rapidly changed [Abstract] by having a handling device (hook and crane) engage a handling quick connection mechanism (an eye 16, 17) [col 8 line 19-31, Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the eye of DiSimone to be compatible with a handling device(ie sizing the eye such that it allowed for quick connection), as suggested by Cyriax, in order to allow for rapid exchange of the molds. 
Claims 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over DiSimone (US 2006/0082028) in view of DiSimone (US 2013/0287879) referred to as 879.
As to claim 48, DeSimone teaches a first services channel located within said base block (channels corresponding to the female fittings); - a second services channel located within said mold cavity block; - a third quick connection (68 the one on the opposite side depicted transparently) device operable to connect with a fourth quick connection device on said services block [0053, 0055, 0063, Fig 3]; wherein in operation, said first services channel (channels corresponding to the female fittings) is in communication with a third services channel (118) in said services block [0055, Fig 3], while DiSimone teaches the services channel in the service block and the base block are connected seems to suggest that the water channels connect to the cavity plate it does not explicitly state first services channel is in communication with said second services channel located within said mold cavity block, when said third quick connection device is operably connected with said fourth quick connection device such that a service may be delivered from said services block to said base block and on to said mold cavity block through said first services channel, said second services channel and said third services channel.
879 teaches an injection molding system [Abstract] wherein cooling channels from the base block feed water to channels within the cavity block [0051, 0052, Fig 10] in order to allow for cooling of the mold [0036, 0046, 0047, 0049, 0051]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of DiSimone and had the first services channel is in communication with said second services channel located within said mold cavity block, when said third quick connection device is operably connected with said fourth quick connection device such that a service may be delivered from said services block to said base block and on to said mold cavity block through said first services channel, said second services channel and said third services channel as suggested by 879, in order to cool the mold.
As to claim 49, DiSimone in combination with 879 teaches that the cooling medium is delivers through channels from the services block, base block, and cavity block in that order as explained above, Desimone in combination with 879 teaches a fourth services channel located within said base block; - wherein said fourth services channel is in communication with said second services channel, and said fourth services channel is in communication with a fifth services channel in said services block, such that in operation a service is delivered from said services block to said base block to said mold cavity block and then back to said base block and then back to said services block as (118) are the channels that supply water to the base and cavity blocks and (120) is referred to as a “water manifold” and there is no mention of how the water exits the blocks it would be the same connections that deliver and take away the cooling fluid [0053, 0055, 0063, Fig 3].
As to claim 50, Desimone and 879 teach in combination said first, second, third, fourth and fifth services channels comprise at least part of a fluid cooling circuit for supplying cooling fluid to cool said mold cavity block as all the channels are part of the cooling circuit (the term connections connotes that the they comprise both inlets and outlets, further evidenced by the use of the term “water circuit”) [0053, 0055, 0063, Fig 3].
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over DiSimone (US 2006/0082028) in view of DiSimone (US 2013/0287879) referred to as 879, as applied to claims 48-50 above, and in further view of Meinzinger (US 2012/0091634).
As to claim 51, DiSimone does not explicitly state said first quick connection device comprises a pneumatically biased mechanism.
Meinzinger a molding apparatus wherein the quick connection device (72) which are actuated by pneumatic means in order to hold the mold block (2A) in place relative to the master mold (4a/13) (base block) [0087, Fig 4a]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the invention of DiSimone and utilized a pneumatically biased mechanism for the quick connection device, as suggested by Meinzinger, in order to hold the mold in place relative to another piece.
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over DiSimone (US 2006/0082028) in view of Meinzinger (US 2012/0091634).
As to claim 52, DiSimone does not explicitly state said base block and said mold cavity block have substantially cylindrical mating surfaces.
Meinzinger a molding apparatus wherein the quick connection device which are actuated by pneumatic means in order to hold the mold block (2A) in place relative to the master mold 4A,(13) (base block) [0087]. The mold cavity block (2a) and base block (either 4A or 13) have cylindrical mating surfaces [Fig 4a-23c]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the invention of DiSimone and utilized cylindrical mating surfaces between the blocks, as suggested by Meinzinger, in order to hold the mold in place relative to another piece.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742